I n the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                     Filed: February 4, 2013

* * * *    *   *   *   *     *   *   *   *   *   *
A.K.,                                            *       UNPUBLISHED
                                                 *       No. 9-605V
               Petitioner,                       *
                                                 *       Special Master Dorsey
v.                                               *
                                                 *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                              *       Reasonable Amount Requested to which
AND HUMAN SERVICES,                              *       Respondent Does not Object.
                                                 *
               Respondent.                       *
                                                 *
*    * *   *   *   *   *     *   *   *   *   *   *

Ronald C. Homer, Conway, Homer & Chin-Caplan, PC, Boston, MA, for petitioner.
Althea Walker Davis, U.S. Dep’t of Justice, Washington, DC, for respondent.

                       ATTORNEYS’ FEES AND COSTS DECISION1

        On September 15, 2009, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program (“Vaccine Program”)2, alleging that she suffered from
inflammatory arthritis as a result of receiving a hepatitis B vaccination on September 21, 2006.
Petitioner stated that she experienced the residual effects of her injuries for more than six
months. Amended Petition at ¶¶ 1, 36. On August 16, 2012, the special master then assigned to
the case issued a decision, based on the parties’ stipulation, awarding compensation to petitioner.
Decision, August 16, 2012; reissued on January 18, 2013.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat.
2899, 2913 (Dec. 17, 2002). As provided by Vaccine Rule 18(b), each party has 14 days within
which to request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire” decision will be available to
the public. Id.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (“Vaccine Act” or “Act”). All citations in this decision to
individual sections of the Act are to 42 U.S.C.A. § 300aa.

                                                     1
         On February 1, 2013, the parties filed a Stipulation of Fact Concerning Attorneys’ Fees
and Costs. According to the stipulation, respondent does not object to a total award of attorneys’
fees and costs in the amount of $49,450.00. In accordance with General Order #9, petitioner
filed a statement stating that she incurred $250.00 in out-of-pocket expenses in pursuing her
petition.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s request and respondent’s counsel’s
lack of objection to petitioner’s counsel’s fee request, the undersigned GRANTS petitioner’s
motion for approval and payment of attorneys’ fees and costs.

        Accordingly, an award should be made in the form of a check payable to petitioner only,
in the amount of $250.00, and a check payable to the law firm of Conway, Homer, & Chin-
Caplan, P.C., in the amount of $49,450.00.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

        IT IS SO ORDERED.

                                              s/Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
        Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing
of notice renouncing the right to seek review.
                                                2